5 U.S. 318
1 Cranch 318
2 L.Ed. 121
The UNITED STATESv.R. T. HOOE and others.
February Term, 1803

1
IN this case it was decided, that in appeals and writs of error from the courts of the United States, in the district of Columbia, a statement of facts must accompany the transcript.


2
The act of congress of 27th February 1801, concerning the district of Columbia, directs that writs of error shall be prosecuted in the same manner, under the same regulations, and the same proceedings shall be had therein, as is, or shall be provided in the case of writs of error on judgments, or appeals upon orders or decrees, rendered in the circuit court of the United States.


3
In the case of Jennings v. The Brig Perseverance, 3 Dallas, 337, it was held that under the provisions of the judiciary act, unless a statement of facts appeared upon the record, the court could not say there was error.